United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Flushing, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for appellant
Office of Solicitor, for the Director

Docket No. 14-698
Issued: June 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 7, 2014 appellant, through counsel, filed a timely appeal from a January 6,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant was disabled for work on and after May 23, 2013 due to an
accepted aggravation of cervical and lumbar radiculitis.
On appeal, counsel contends that OWCP should rely on the opinion of appellant’s
attending Board-certified orthopedic surgeon. Further the report of the second opinion Boardcertified neurologist was inaccurate and predicated on an inadequate physical examination.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on January 4, 2011 appellant, then a 51-year-old mail handler and
tow motor driver sustained an aggravation of preexisting cervical and lumbar radiculopathy
when he slipped and fell on a wet floor.2 Appellant stopped work at the time of injury and did
not return.3 He received wage-loss compensation on the daily compensation rolls beginning
February 6, 2011 and on the periodic rolls beginning August 28, 2011.
Dr. Kenneth E. McCulloch, an attending Board-certified orthopedic surgeon, diagnosed
back, right hand and right shoulder injuries. He submitted reports from January 6 to
September 28, 2011 holding appellant off work. Dr. Ali Guy, an attending Board-certified
physiatrist, held appellant off work through March 2012 due to herniated cervical discs from C2
to C7, disc bulges from L3 to L5, bilateral L4-S1 radiculopathy, left ulnar sensory neuropathy,
diabetic peripheral neuropathy, right shoulder impingement and myofascial pain syndrome.4
On March 10, 2013 OWCP obtained a second opinion from Dr. Michael Carciente, a
Board-certified neurologist, who reviewed the medical record and a statement of accepted facts.
On examination, Dr. Carciente found no atrophy in the extremities, absent ankle reflexes
bilaterally, motor strength at 5/5 throughout both arms and legs, blunted sensation in both lower
extremities in a stocking distribution, no tenderness or spasms throughout the paraspinals and
bilaterally negative straight leg raising tests. He opined that appellant had no objective signs of
radiculitis or lumbar radiculopathy. Dr. Carciente opined that appellant’s objective findings
were due to diabetic neuropathy, without influence from the January 4, 2011 injuries. He opined
that appellant had no disability related to the accepted injuries.
By notice dated April 16, 2013, OWCP advised appellant that it proposed to terminate his
wage loss and medical compensation benefits because the accepted injuries had ceased without
residuals. It based the proposal on Dr. Carciente’s opinion as the weight of the medical
evidence.
In response, appellant submitted reports from a physician’s assistant that were not signed
or reviewed by a physician.

2

Appellant noted that he had a history of a 1990 back injury sustained while in the armed forces. He received
disability payments from the Department of Veterans Affairs for this injury.
3

On July 28, 2011 OWCP obtained a second opinion from Dr. Richard Gilbert, a Board-certified orthopedic
surgeon, who found appellant totally disabled for work due to the accepted injuries.
4

March 16, 2011 magnetic resonance imaging (MRI) scans showed disc herniations from C3 to C7, with cord
compression, disc bulges at L3-4 and L4-5 with facet hypertrophy and a Grade I spondylolisthesis. A July 17, 2011
MRI scan showed supraspinatus and subscapularis tendinopthy in the right shoulder with bony hypertrophy of the
acromioclavicular joint. September 16, 2011 electromyography (EMG) and nerve conduction velocity (NCV)
studies showed bilateral carpal tunnel syndrome, right worse than left and left ulnar sensory neuropathjy. Appellant
related a history of diabetes mellitus with diabetic neuropathy and a left carpal tunnel release February 17, 2012
lumbar x-rays showed osteoarthritic facet spurs and endplate spurs, osteoarthritic changes throughout the lumbar
spine from L2 to L5.

2

By decision dated May 23, 2013, OWCP terminated appellant’s wage-loss and medical
benefits effective that day. It found that Dr. Carciente’s opinion was the weight of the medical
evidence. OWCP noted that physician’s assistants did not qualify as physicians under FECA and
that their opinions were of no probative medical value.
In an October 4, 2013 letter, counsel requested reconsideration. He contended that the
medical record established that appellant had active residuals of the accepted injuries. Counsel
also asserted that a new report from Dr. Gabriel L. Dassa, an attending Board-certified
orthopedic surgeon, was sufficient to shift the weight of the evidence in appellant’s favor.
In the August 19, 2013 report, Dr. Dassa provided a history of injury and treatment. On
examination, he found limited cervical and lumbar motion, lumbar paraspinal spasm, mild
swelling of the right shoulder, tenderness to palpation of the right subacromial and subdeltoid
bursae and a positive impingement sign in the right shoulder. Dr. Dassa diagnosed disc
herniations from C2 to C7 with disc extrusion, worsened by the January 4, 2011 injury, lumbar
disc bulges from L2 to S1 with radiculopathy and a right shoulder sprain/strain with
impingement and a partial rotator cuff tear. He opined that all findings were “directly caused by
the accident.” Dr. Dassa explained that appellant’s symptoms were genuine as he had positive
straight leg raising and Spurling’s tests, which someone without medical knowledge could not
subvert. He found that appellant remained totally disabled for work.
Counsel also submitted additional notes from a physician’s assistant, not signed or
reviewed by a physician.
By decision dated January 6, 2014, OWCP denied modification of the May 23, 2013
decision on the grounds that the additional medical evidence was insufficient to establish that
appellant continued to have residuals of the accepted injuries on or after May 23, 2013. It found
that Dr. Dassa’s report did not explain how and why the accepted injuries continued to disable
appellant for work on and after May 23, 2013. OWCP further found that the additional reports
from the physician’s assistant were of no probative medical value.
LEGAL PRECEDENT
Once OWCP has accepted a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.5 Having determined that an employee has a disability
causally related to his or her federal employment, it may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the employment.6
After termination or modification of benefits, clearly warranted on the basis of the
evidence, the burden for reinstating compensation benefits shifts to the claimant. In order to
prevail, the claimant must establish by the weight of reliable, probative and substantial evidence
that he or she had an employment-related disability that continued after termination of

5

Bernadine P. Taylor, 54 ECAB 342 (2003).

6

Id.

3

compensation benefits.7 For conditions not accepted by OWCP as being employment related, it
is the employee’s burden to provide rationalized medical evidence sufficient to establish causal
relation.8 The fact that a condition’s etiology is unknown or obscure neither relieves appellant of
the burden of establishing a causal relationship by the weight of the medical evidence, nor shifts
the burden of proof of OWCP to disprove an employment relationship.9
ANALYSIS
OWCP accepted that appellant sustained an aggravation of preexisting cervical and
lumbar radiculopathy. Dr. McCulloch, an attending Board-certified orthopedic surgeon, and
Dr. Guy, an attending Board-certified physiatrist, held appellant off work through March 2012
due to herniated cervical and lumbar discs with radiculopathy. Dr. Carciente, a Board-certified
neurologist and second opinion physician, opined on March 10, 2013 that the accepted injuries
had ceased and that appellant’s symptoms were due to diabetic neuropathy. On May 23, 2013
OWCP terminated appellant’s wage-loss and medical compensation benefits based on
Dr. Carciente’s opinion that the accepted injuries ceased without residuals or work limitations.
Dr. Carciente based his opinion on a statement of accepted facts, the complete medical record
and a thorough clinical examination. The burden shifted to appellant to demonstrate that he
continued to be disabled for work on and after May 23, 2013 due to the accepted injuries.10
In support of his request for reconsideration, appellant submitted the report of Dr. Dassa,
an attending Board-certified orthopedic surgeon, who diagnosed multiple cervical and lumbar
disc herniations. Dr. Dassa explained that appellant’s radicular symptoms were genuine because,
as a layperson, appellant did not have the medical knowledge to falsify his physiologic
responses. However, appellant’s veracity is not at issue. Dr. Dassa did not explain how or why
the accepted January 4, 2011 traumatic injuries continued to cause appellant’s symptoms or
disable him from work on and after May 23, 2013. As he did not provide medical reasoning
supporting causal relationship, his opinion is insufficient to shift the weight of the medical
evidence in appellant’s favor or create a conflict with Dr. Carciente’s opinion.
On reconsideration, counsel also provided additional notes from a physician’s assistant.
However, these documents are of no probative medical value as a physician’s assistant is not
considered a physician under FECA.11 Therefore, OWCP’s January 6, 2014 decision finding that
appellant did not establish that he continued to have residuals of the accepted injuries on and
after May 23, 2013 is appropriate under the law and facts of the case.
On appeal, counsel contends that OWCP should rely on the opinion of Dr. Dassa. He
argues that Dr. Carciente’s report is inaccurate and predicated on an inadequate physical
7

See Virginia Davis-Banks, 44 ECAB 389 (1993); see also Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992).

8

Alice J. Tysinger, 51 ECAB 638 (2000).

9

Judith J. Montage, 48 ECAB 292, 294-95 (1997).

10

Virginia Davis-Banks, supra note 7.

11

5 U.S.C. § 8101(2); Richard E. Simpson, 57 ECAB 668 (2006) Vickey C. Randall, 51 ECAB 357 (2000).

4

examination. As stated, OWCP properly denied modification as Dr. Dassa’s opinion was
insufficient to shift the weight of the medical evidence in appellant’s favor or to require further
development by OWCP.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish continuing work-related disability on and
after May 23, 2013.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 6, 2014 is affirmed.
Issued: June 23, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

